Order filed, April 19, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00290-CV
                                 ____________

  CONSUMER COUNTY MUTUAL INSURANCE COMPANY, Appellant

                                         V.

                          VIRGINIA WINGO, Appellee


                    On Appeal from the 278th District Court
                            Walker County, Texas
                        Trial Court Cause No. 1025311


                                      ORDER

      The reporter’s record in this case was due April 2, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Johnny D. West, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM